Citation Nr: 1721080	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 1995 and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in relevant part, denied service connection for COPD and lung tumor.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in August 2016.  A transcript of that hearing is of record.

The Board previously considered this issue in October 2016, at which time it remanded for additional evidentiary development.  The Board also remanded the issues of service connection for low back and right elbow disabilities.  A March 2017 rating decision granted service connection for lumbar strain (with arthritis) and traumatic tendon tear at lateral epicondyle.  This was a full grant of the benefit sought, and the Veteran has not appealed the downstream issues of the disability rating or effective date assigned.  As such, the issues of service connection for low back and right elbow disabilities are no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2016 Board remand, the Veteran underwent a VA lung examination in November 2016.  The VA examiner diagnosed a solitary lung nodule, left upper lobe, and opined that it was less likely than not related to service.  In support of his conclusion, the VA examiner noted that the nodule was first discovered more than a year after service, and that it is a very common finding in residents of the California Central Valley, such as the Veteran.  

With regard to the Veteran's documented pulmonary embolism, the examiner indicated that the Veteran developed a blood clot/pulmonary embolism in October 2011 following emergency appendectomy surgery.  The examiner explained that this a common complication post surgery, as was the case for the Veteran.  Therefore, the examiner concluded, it was completely unrelated to service.

With regard to the Veteran's history of cough, the examiner stated that it had resolved and for that reason did not list it in the diagnosis.  

The Board finds that the November 2016 VA opinion is inadequate for the following reasons.  First, the VA opinion did not provide an adequate rationale for its conclusion that the benign lung nodule is less likely than not related to service.  Rather, the examiner simply stated that the nodule was first discovered post-service and that it is a common finding in residents of the California Central Valley.  Significantly, the examiner did not discuss the extent to which the nodule could nonetheless be related to symptoms and environmental exposure in service.  Second, the Board finds that the VA examiner did not show adequate consideration of the evidence.  VA treatment records show treatment for chronic cough as recently as August 2016.  See service treatment records received October 6, 2016 at 663.  The VA opinion, however, did not discuss the nature and etiology of such symptoms, which manifested during the appeal period.  Therefore, it is unclear whether they are related to the diagnosed solitary lung nodule or to some other disability.  Furthermore, the VA examiner did not address the question of secondary service connection, as instructed by the Board in its October 2016 remand.  For these reasons, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On remand, VA should obtain an addendum VA opinion that considers the extent to which any respiratory symptoms, to include the Veteran's recent history of chronic cough, are related to service or, in the alternative, a service-connected disability.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the November 2016 examination, or another appropriate clinician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the clinician or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  With regard to the Veteran's recent complaints of chronic cough (documented in VA treatment records as recently as August 2016), are these symptoms a manifestation of the diagnosed solitary lung nodule? If not, what is their likely etiology?  Please consider whether these symptoms are associated with an already service-connected disability.

(b)  For any current respiratory disability, to include any disability that accounts for the Veteran's recent complaints of chronic cough, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note that service treatment records show complaints of persistent cough and a diagnosis of bronchitis in May 2003.  In addition, an October 2007 report of medical history reflects a history of frequent cough during and since deployment to Kuwait and Iraq.  See service treatment records received October 6, 2016, at 156.  Please consider and address the Veteran's contention that the claimed disability is related to exposure to environmental hazards, such as burn pits and dust, during service in Southwest Asia.

(c)  If not directly related to service, is any current respiratory disability at least as likely as not proximately due to a service-connected disability, to include pancreatic cancer?  If not, then is it at least as likely as not that the current disability has been aggravated by a service-connected disability, to include pancreatic cancer?

The examiner should provide a comprehensive rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


